ON APPLICATION FOR REHEARING
No. 170.
OPINION
By THE COURT:
This is an application for a rehearing in which it is urged that our ruling on the question of proximate cause was not •consistent with a former ruling in the same case. This case was remanded and retried upon a completely new record. It was from this we found the evidence was not sufficient to warrant the question submitted to the jury, and pointed out in the opinion the reason the record did not support the same. The application will be overruled.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.